Citation Nr: 1009707	
Decision Date: 03/15/10    Archive Date: 03/24/10

DOCKET NO.  08-37 525	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Manila, the Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for the cause of the 
Veteran's death.

2.  Entitlement to dependency and indemnity compensation 
(DIC) under 38 U.S.C.A. § 1318.


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel





INTRODUCTION

The Veteran had recognized Guerilla Service in the 
Philippines from February 1945 to October 1945.  He died in 
March 2008.  The appellant is the Veteran's surviving spouse.

This appeal comes to the Board of Veterans' Appeals (Board) 
from July 2008 and February 2009 rating decisions.


FINDINGS OF FACT


1.  The Veteran died in March 2008, the death certificate 
lists the immediate cause of his death as multi-organ 
failure.  The death certificate also indicates that 
Alzheimer's disease was a significant condition that 
contributed to the Veteran's death.

2.  At the time of his death, the Veteran was service 
connected for residuals of a shrapnel wound to the left hand 
with amputation of the middle finger, rated 50 percent 
disabling and residuals of a shrapnel wound to the left knee 
with injury to muscle group XIV, rated 10 percent disabling.  

3.  The Veteran was awarded a total disability rating based 
on individual unemployability (TDIU) effective in 2003 and he 
was discharged from service in 1945.

4.  At the time of his death in March 2008, the Veteran had 
been rated at 100 percent for a period of less than 10 years.

5.  The Veteran was not a prisoner of war.

CONCLUSIONS OF LAW

1.  A service-connected disease or disability was neither the 
principal cause, nor a contributory cause, of the Veteran's 
death. 38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.312 (2009).

2.  Criteria for an award of DIC benefits under the 
provisions of 38 U.S.C.A. § 1318 have not been met.  38 
U.S.C.A. §§ 1318, 7105 (West 2002); 38 C.F.R. §§ 3.22, 3.104, 
3.105(e) (2009); 70 Fed. Reg. 72,211 (2005); Sabonis v. 
Brown, 6 Vet. App. 426 (1994).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection for the Cause of Death

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
pre-existing injury in the active military, naval or air 
service.  See 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  The 
death of a Veteran will be considered as having been due to a 
service-connected disability when the evidence establishes 
that such disability was either the principal or a 
contributory cause of death.  See 38 C.F.R. § 3.312(a).  The 
issue involved will be determined by the exercise of sound 
judgment, without recourse to speculation, after a careful 
analysis has been made of all the facts and circumstances 
surrounding the death of the Veteran, including, 
particularly, autopsy reports.  See id.

To establish service connection for the cause of a Veteran's 
death, the evidence must show that a disability incurred in 
or aggravated by service either caused or contributed 
substantially or materially to cause death.  38 U.S.C.A. 
§ 1310; 38 C.F.R. § 3.312.

For a service-connected disability to constitute a 
contributory cause of death, it must be shown to have 
contributed substantially and materially to the Veteran's 
death; combined to cause death; aided or lent assistance to 
the production of death; or resulted in debilitating effects 
and general impairment of health to an extent that would 
render the Veteran materially less capable of resisting the 
effects of other disease or injury causing death, as opposed 
to merely sharing in the production of death.  38 C.F.R. 
§ 3.312.  Although there are primary causes of death that by 
their very nature are so overwhelming that eventual death can 
be anticipated irrespective of coexisting conditions, even in 
such cases, consideration must be given to whether there may 
be a reasonable basis to hold that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death, where the service-connected 
condition affected a vital organ and was of itself of a 
progressive or debilitating nature.  Id.

The Veteran passed away in March 2008.  The death certificate 
lists the immediate cause of his death as multi-organ 
failure.  The death certificate also indicates that 
Alzheimer's disease was a significant condition that 
contributed to the Veteran's death.

At the time of his death, the Veteran was service connected 
for residuals of a shrapnel wound to the left hand with 
amputation of the middle finger (rated at 50 percent), and 
residuals of a shrapnel wound to the left knee with injury to 
muscle group XIV (rated at 10 percent).  The Veteran was 
assigned a TDIU effective in February 2003.

The appellant asserted in her substantive appeal that the 
medical certificate from Dr. Ocampo showed that the Veteran's 
service connected injuries substantially and materially 
contributed to his death essentially because they had caused 
him pain for a number of years.  It appears that the 
appellant is referring to either the Veteran's death 
certificate which was signed by Dr. Ocampo, or a May 2008 
medical certificate he signed with essentially the same 
information.  Regardless, a review of them does not show that 
the Veteran's service connected disabilities had anything to 
do with the Veteran's death; and no other statement has been 
received from Dr. Ocampo suggesting such a connection.

The Veteran was service connected for shrapnel wounds to his 
hand and knee, but there is no medical suggestion that either 
injury impacted any organ; and the cause of the Veteran's 
death was multi-organ failure.  Additionally, the only 
contributing cause of death was Alzheimer's disease; and 
again there is no obvious correlation between shrapnel wounds 
to the hand and knee and Alzheimer's disease, nor is there an 
obvious correlation between Alzheimer's disease and the 
Veteran's military service many decades earlier.

While the appellant believes that the Veteran's service 
connected disabilities caused or contributed to the cause of 
his death, she is not medically qualified to prove a matter 
requiring medical expertise, such as an opinion as to 
diagnosis or medical causation.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494-495 (1992).  As such, her opinion is 
insufficient to provide the requisite nexus between the 
Veteran's service connected disabilities and his death.

To date no medical or other competent evidence has been 
presented showing that the Veteran's death was in anyway 
related to his service connected disabilities.  

As such, the criteria for service connection for the cause of 
the Veteran's death have not been met, and the appellant's 
claim is therefore denied.




II. DIC under 38 U.S.C.A. § 1318

Even when a Veteran's service connected disability did not 
directly cause his death, VA will nevertheless pay DIC 
benefits to the surviving spouse of a deceased Veteran who 
was in receipt of, or entitled to receive compensation, at 
the time of his death for a service-connected disability that 
was rated totally disabling 1) if the disability was 
continuously rated totally disabling for a period of 10 or 
more years immediately preceding death; 2) if the disability 
was rated by the VA as totally disabling continuously since 
the Veteran's release from active duty and for at least 5 
years immediately preceding death; or 3) if the Veteran was a 
former prisoner of war who died after September 30, 1999, and 
the disability was continuously rated totally disabling for a 
period of not less than one year immediately preceding death.  
38 U.S.C.A. § 1318(b).

For purposes of this section, "entitled to receive" means 
that at the time of death, the Veteran had service-connected 
disability rated totally disabling by VA but was not 
receiving compensation because: (1) VA was paying the 
compensation to the Veteran's dependents; (2) VA was 
withholding the compensation under authority of 38 U.S.C. 
5314 to offset an indebtedness of the Veteran; (3) the 
Veteran had applied for compensation but had not received 
total disability compensation due solely to clear and 
unmistakable error in a VA decision concerning the issue of 
service connection, disability evaluation, or effective date; 
(4) the Veteran had not waived retired or retirement pay in 
order to receive compensation; (5) VA was withholding 
payments under the provisions of 10 U.S.C. 1174(h)(2); (6) VA 
was withholding payments because the Veteran's whereabouts 
was unknown, but the Veteran was otherwise entitled to 
continued payments based on a total service-connected 
disability rating; or (7) VA was withholding payments under 
38 U.S.C. 5308 but determines that benefits were payable 
under 38 U.S.C. 5309.  38 C.F.R. § 3.22.

At the time of his death in March 2008 the Veteran was in 
receipt of a 100 percent TDIU rating, which had been 
effective since February 2003.  As such, the Veteran had only 
been rated at 100 percent for approximately 5 years at the 
time of his death, which is unfortunately less than the 10 
year statutory requirement for DIC benefits.

The appellant has argued that the Veteran was totally 
disabled long before 2003, and therefore she should be 
granted DIC benefits.  This type of argument is known as 
seeking hypothetical entitlement.

Hypothetical entitlement is a concept that was initially 
recognized in 1997 when the United States Court of Appeals 
for Veterans Claims (Court) held that a surviving spouse 
could attempt to demonstrate that a Veteran 
"hypothetically" would have been entitled to a different 
decision on a service connection claim, based on evidence in 
the claims folder or in VA custody prior to the Veteran's 
death and the law then applicable or subsequently made 
retroactively applicable.  See Green v. Brown, 10 Vet. App. 
111, (1997).  Thereafter, in Wingo v. West, 11 Vet. App. 307 
(1998), the Court permitted a DIC award in a case where the 
Veteran had not established entitlement to VA compensation 
for a service-connected total disability and had never filed 
a claim for such benefits which could have resulted in 
entitlement to compensation for the required period.   The 
Court concluded that the language of 38 C.F.R. § 3.22(a) 
would permit a DIC award where it is determined that the 
Veteran "hypothetically" would have been entitled to a 
total disability rating for the required period if he had 
applied for compensation during his lifetime.

However, effective January 21, 2000, VA amended 38 C.F.R. § 
3.22, the regulation implementing 38 U.S.C.A. § 1318, to 
limit the award of dependency and indemnity compensation to 
cases in which the Veteran during his lifetime had 
established a right to receive total service-connected 
disability compensation for the period of time required by 38 
U.S.C.A. § 1318, or would have established such right but for 
clear and unmistakable error in the adjudication of any 
previous claim.  As such, the regulation, as amended, 
prohibited "hypothetical entitlement" as a basis for 
establishing eligibility.

In this case, the appellant's claim was received in April 
2008, and her hypothetical entitlement argument is therefore 
precluded by law.  Thus, the appellant may only prevail on 
her claim under 38 U.S.C.A. § 1318 if she can show either (1) 
that the Veteran met the statutory duration requirements for 
a total disability rating at the time of death; or (2) that 
such requirements would have been met, but for clear and 
unmistakable error in a previous decision.

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
appellant is not entitled to DIC benefits.  

The Veteran was not in receipt of compensation at the 100 
percent rate due to any service-connected disability for a 
period of at least five years immediately after his discharge 
from active service or for 10 or more years prior to his 
death. 

As noted above, the Veteran's 100 percent rating for TDIU 
took effect in 2003, approximately five years before his 
death in 2008.  Accordingly, the time requirement for a total 
disability rating under 38 U.S.C.A. § 1318 was not satisfied.  
Moreover, there is no assertion that the Veteran was a former 
prisoner of war, and because the Veteran was discharged from 
active duty in 1945, the five-year rule of § 1318 does not 
apply.

Additionally, the appellant has not alleged that a clear and 
unmistakable error was made in an earlier rating action such 
that the Veteran would have met one of the durational 
requirements for a total rating, but for the error.  

In sum, the Board finds that the basic threshold criteria for 
establishing entitlement to benefits under 38 U.S.C.A. § 1318 
are not met.  As such, this claim is denied as a matter of 
law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

II.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and 
assistance obligations to claimants.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  Notice must be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits and 
must:  (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; and (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide.  Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004) (Pelegrini II).

In the context of a claim for Dependency and Indemnity 
Compensation (DIC) benefits, which includes a claim of 
service connection for the cause of the Veteran's death, 
section 5103(a) notice must be tailored to the claim.  The 
notice should include (1) a statement of the conditions, if 
any, for which a Veteran was service connected at the time of 
his or her death; (2) an explanation of the evidence and 
information required to substantiate a DIC claim based on a 
previously service-connected condition; and (3) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a condition not yet service 
connected.  Unlike a claim to reopen, an original DIC claim 
imposes upon VA no obligation to inform a DIC claimant who 
submits a nondetailed application of the specific reasons why 
any claim made during the deceased Veteran's lifetime was not 
granted.  Where a claimant submits a detailed application for 
benefits, VA must provide a detailed response.  Hupp v. 
Nicholson, 21 Vet. App. 342 (2007).  

Here, required notice was provided by a letter dated in 
August 2009, which informed the appellant of all the elements 
required by the Pelegrini II Court as stated above with 
regard to her claim of entitlement to service connection for 
the cause of the Veteran's death; as well as informing her of 
the conditions for which the Veteran was service connected at 
the time of his death.  

With regard to the claim of DIC under 38 C.F.R. § 1318, the 
relevant facts are not in dispute, and because the claim is 
denied as a matter of law, a discussion of the notice and 
assistance requirements under the aforementioned law and 
regulation is not warranted.  

With regard to the duty to assist, the Veteran's death 
certificate was obtained.  Additionally, the appellant was 
offered the opportunity to testify at a hearing, but she 
declined.   While no medical opinion of record was obtained, 
there was no medical suggestion that the Veteran's death even 
might be related to his service connected disabilities; 
therefore no duty to obtain a VA examination is triggered.

Thus, VA has satisfied its duties to notify and assist, and 
additional development efforts would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In light of 
the denial of the appellant's claim, no disability rating or 
effective date will be assigned, so there can be no 
possibility of any prejudice to the appellant under the 
holding in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
Because VA's duties to notify and assist have been met, there 
is no prejudice to the appellant in adjudicating this appeal.







	(CONTINUED ON NEXT PAGE)


ORDER

Service connection for the cause of the Veteran's death is 
denied.

DIC benefits under the provisions of 38 U.S.C.A. § 1318 are 
denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


